Order, Family Court, New York County (Ruth Jane Zuckerman, J.), entered on or about December 22, 1993, which dismissed petitioner’s objections to the Hearing Examiner’s decision and order modifying child support, dated June 23, 1993, unanimously reversed on the law and the facts and the matter is *341remanded to Family Court for a determination on the merits, without costs.
In this matter the Hearing Examiner’s decision and order was entered on June 25, 1993 and not transmitted to this pro se petitioner until July 12, 1993. Thereafter, the petitioner was apparently misinformed with respect to the time period in which she was required to submit her objections. Under these circumstances we decline to strictly impose the filing deadlines of Family Court Act § 439 (e) (Obremski v Dietrich, 208 AD2d 474; see also, Matter of Canfield v Canfield, 185 AD2d 611). Therefore, we find that the Family Court should not have denied petitioner’s objections as untimely (see also, Matter of Geary v Breen, 210 AD2d 975), and should have considered this petitioner’s objections on the merits. Concur—Ellerin, J. P., Wallach, Kupferman, Ross and Mazzarelli, JJ.